Cause No.



Jose Carmen Garcia, Jr.,                      -IN THE COURT OF CRIMINAL^
          Petitioner, Pro Se              §
                                                APPEALS OF THE STATE-OT*^?"-",Z^HJ"*
                                                                   CuiJRT OF CRIMINAL APPFAIS
V.                                        §     TEXAS AT AUSTIN
THE STATE OF TEXAS,                       -                             APR 0 1 2015
          Respondent                      ^
                                HEARING REQUSETED
                 MOTION FOR EXTENSION OF TIME TO FILE P.D.R.        AD8I ACOSta, ClerN
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

     Comes now Jose Carmen Garcia, Jr., Petitioner Pro Se, and files this
motion for extension of time of 60 days in which to file a petition for discr-
ertionary review. In support of this motion, petitioner respectfully shows the
following:
                                       I.

     The deadline for filing a Petition for Discretionary Review is 30 days
after judgment of the Court of Appeals is rendered. T.R.A.P. Rule 68^i(^p> .»•
     Judgement in this cause from the 10th Court of Appeals YjrJuftT^P'C^SslAL APPEALS
March 5, 2015, styled as Jose Carmen Garcia, Jr. v. The State of Texas and
enumerated as Cause No. 10-14-00028-CR.                              ^PR °l^iS
                                       II.
                                                                  ^Abel AcQSta, Clerk
     In the above cited cause, motion for rehearing or consideration en banc
was not filed.

                                       III.

     Petitioner has not previously requested an extension of time in this
cause. This is the petitioner's first extension requested.
                                       IV.

     The petitioner received notice from counsel on March 16, 2015, regarding
the appellate court decision from the McConnell Unit mailroom. Petitioner
requests an extension of (60) sixty days so that he may properly prepare his
petition for discretionary review. Petitioner has yet to receive all docum
ents necessary for preparation of his P.D.R., and is in the process of obta
ining them.
     Petitioner is not trained in any fashion in the law. This motion is not
made in an attempt to delay adjudication or harass other related parties to
this cause.
                                   PRAYER

    Wherefore premises considered, petitioner prays this Honorable Court
would GRANT his motion for extension of time to file his P.D.R.. Petitioner

also prays for general relief.


                                               Respectfully Submitted,


                                                      6
                                              Jose Carmen Garcia, Jr./ Pro Se
                                              TDCJ# 1910011 McConnell Unit
                                               3001 S. Emily Dr.
                                               Beeville, Texas 78102-8583
                                               361.362.2300 (ph.)
                                               361.362.3011 (fax)




                                      2.
                                    DECLARATION

     1/ Jose Carmen Garcia/ Jr./ does now attest that the foregoing docum
ents and information are true and correct and are thusly sworn to under pen
alty of perjury to their validity. (T.C.P. & R. §132.001-132.003 and 28 U.S.C.
§1746).



                                                   Jose C.   Garcia/   Jr./   Pro Se




                            CERTIFICATE OF SERVICE



     This is to certify that a true and correct copy of the foregoing and
included documents have been properly served upon the parties listed below
at their respective addresses/ as well as this Court. The documents were pla
ced in the McConnell Unit mailbox with first class postage/ pre-paid affixed
addressed to the Court of Criminal Appeals/ c/o Clerk of the Court/ Abel
Acosta, at P.O. Box 12308, Austin, Texas 78711-2308.



     Executed on this the   i^^\      day of      Mft/Cy\       ' 2015.
(TRAP Rule 9.5, FRAP Rule 25(d)).


                                                       JLrtAsU
                                                   Jose C.   Garcia,   Jr.,   Pro Se


also served:




hi Reyna, McLennan Co. Dist. Atty.
219 N.6th St., Ste.   200
Waco, Texas 76701




deemed filed: Warner v. Glass 135 S.W.3d 681, 682 (Tex. 2004)